Name: Council Regulation (EEC) No 3279/92 of 9 November 1992 amending Regulation (EEC) No 1601/91 laying down general rules on the definition, description and presentation of aromatized wines, aromatized wine-based drinks and aromatized wine-product cocktails
 Type: Regulation
 Subject Matter: beverages and sugar;  food technology;  marketing;  foodstuff
 Date Published: nan

 Avis juridique important|31992R3279Council Regulation (EEC) No 3279/92 of 9 November 1992 amending Regulation (EEC) No 1601/91 laying down general rules on the definition, description and presentation of aromatized wines, aromatized wine-based drinks and aromatized wine-product cocktails Official Journal L 327 , 13/11/1992 P. 0001 - 0002 Finnish special edition: Chapter 3 Volume 45 P. 0177 Swedish special edition: Chapter 3 Volume 45 P. 0177 COUNCIL REGULATION (EEC) No 3279/92 of 9 November 1992 amending Regulation (EEC) No 1601/91 laying down general rules on the definition, description and presentation of aromatized wines, aromatized wine-based drinks and aromatized wine-product cocktailsTHE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Articles 43 and 100a thereof, Having regard to the proposal from the Commission (1), In cooperation with the European Parliament (2), Having regard to the opinion of the Economic and Social Committee (3), Whereas the use of lead-based capsules or foil as a covering for closing devices on containers in which aromatized wines, aromatized wine-based drinks and aromatized wine-product cocktails are placed on the market should be banned in order to prevent the risk of contamination, in particular by accidental contact with those products, and the risk of environmental pollution by waste comprising lead contained in such capsules or foil; whereas, however, the manufacturers and users of such capsules and foil should be given time to adjust by applying the ban in question from 1 January 1993 only; whereas it is also necessary to allow products put up in bottles fitted before the abovementioned date with lead-based capsules or foil to be disposed of until stocks are used up; Whereas it is appropriate to adapt certain definitions of aromatized wine-based drinks in order to take better account of traditional production practices; Whereas Regulation (EEC) No 1601/91 (4) should be amended as a result, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EEC) No 1601/91 is hereby amended as follows: 1. the first subparagraph of Article 2 (3) (a) shall be replaced by the following: '(a) Sangria: a drink obtained from wine: - aromatized with the addition of natural citrus-fruit extracts or essences, - with or without the juice of such fruit, - possibly: - with added spices, - sweetened, - with added CO2, and having an acquired alcoholic strength by volume of less than 12 % vol.'; 2. Article 2 (3) (e) shall be replaced by the following: '(e) Kalte Ente: an aromatized wine-based drink obtained by mixing wine, semi-sparkling wine or semi-sparkling wine with added CO2 with sparkling wine or sparkling wine with added CO2, and adding natural lemon substances or extracts thereof, the taste of which must be clearly perceptible. The finished product must contain not less than 25 % by volume of the sparkling wine or sparkling wine with added CO2;' 3. the following paragraph shall be inserted in Article 8: '4a. As from 1 January 1993, bottled products covered by this Regulation may not be held with a view to sale or placed on the market in containers fitted with closing devices covered by lead-based capsules or foil. However, the disposal of products in bottles fitted before that date with such capsules or foil shall be authorized until stocks are used up.' Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 9 November 1992. For the Council The President D. HURD (1) OJ No C 69, 18. 3. 1992, p. 11. (2) OJ No C 241, 21. 9. 1992, p. 97 and Decision of 28 October 1992 (not yet published in the Official Journal). (3) OJ No C 169, 6. 7. 1992, p. 1. (4) OJ No L 149, 14. 6. 1991, p. 1.